DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
New claims 23-25 are directed to the non-elected invention of Group II, drawn to a high-pressure vessel, and new claims 26-28 are directed to the non-elected invention of Group III, drawn to a high-pressure autoclave process.  Accordingly, new claims 23-28 are further withdrawn from consideration as being directed to a non-elected invention. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, 9, 12-14, 16, 18, 21, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the new limitation (at lines 12-20),
“… the vapour lock means comprising a downwardly disposed outlet whose cross-sectional flow area is:
… 
less than 5% of the area swept by the corresponding agitator, to avoid backflow of the slurry into the free end of the pipe during conditions of low or no fluid flow through said pipe and due to turbulence of the slurry caused by the operation of the agitators…”,
is not supported by the original disclosure.
	Applicant appears to rely on the drawings to support this new limitation.  For instance, at pages 13-14 of the response filed on February 16, 2022, Applicant points to specific measurements taken directly from FIG. 13 to arrive at a cross-sectional flow area of the downwardly disposed outlet (i.e., at the bottom of the cap 42) that is less than 5% of the area swept by a corresponding agitator (i.e., the span of the blades of agitator 16).
	However, Applicant’s disclosure gives no indication that the drawings were drawn to scale, and therefore, the proportions of the features shown in the drawings cannot be considered the actual proportions of these features.  As stated at MPEP §2125:
“When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000) (The disclosure gave no indication that the drawings were drawn to scale. "[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue."). However, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977) ("We disagree with the Solicitor’s conclusion, reached by a comparison of the relative dimensions of appellant’s and Bauer’s [the reference's] drawing figures, that Bauer ‘clearly points to the use of a chime length of roughly 1/2 to 1 inch for a whiskey barrel.’ This ignores the fact that Bauer does not disclose that his drawings are to scale. ... However, we agree with the Solicitor that Bauer’s teaching that whiskey losses are influenced by the distance the liquor needs to ‘traverse the pores of the wood’ (albeit in reference to the thickness of the barrelhead)" would have suggested the desirability of an increased chime length to one of ordinary skill in the art bent on further reducing whiskey losses." 569 F.2d at 1127, 193 USPQ at 335-36.)”.
	Even if Applicant’s reliance on the drawing proportions were proper, the drawings would not support the full range of the claimed cross-sectional flow areas of “less than 5% of the area swept by the corresponding agitator” given that the ratio calculated directly from the drawing measurements (at least in the case of FIG. 13) was merely a specific value of 1.2%.
	Applicant’s specification is also completely silent as to a sweep area of an agitator as well as any relationship between such sweep area and a cross-sectional flow area of the downwardly disposed outlet.  Therefore, the further attribution of a ratio of a cross-sectional flow area of the downwardly disposed outlet to a sweep area of the corresponding agitator to producing the claimed effect, “to avoid backflow of the slurry into the free end of the pipe during conditions of low or no fluid flow through the said pipe and due to turbulence of the slurry caused by operation of the agitators”, would not be supported by the original disclosure.
	Regarding claim 22, the new limitation, “… the length of the annular outlet in the direction flow of the reagent fluids being greater than the width of the annular outlet across the direction of flow of the reagent fluids, to inhibit backflow of the slurry into the vapour lock means” (at lines 3-5) does not appear to be supported by the original disclosure.  
	As stated above, Applicant’s disclosure gives no indication that the drawings were drawn to scale, and therefore, the proportions of the features shown in the drawings cannot be considered the actual proportions of these features.  See MPEP §2125.
	Applicant’s specification is completely silent as to a length of the annular outlet and any relationship between such length and a width of the annular outlet.  Therefore, the further attribution of a greater length of the annular outlet relative to a width of the annular outlet to producing the claimed effect, “to inhibit backflow of the slurry into the vapour lock means”, would not be supported by the original disclosure.
	Furthermore, Applicant’s FIG. 10 shows the annular outlet as reference numeral 32. While it can be said that a length exists between the apertures 29 and the annular outlet 32, as defined by a length of the flow path extending from the apertures 29 to the annular outlet 32, the annular outlet 32 itself is merely an opening formed at the very bottom of the inverted cap 30.  Therefore, one of ordinary skill in the art would have interpreted the annular outlet 32 as having a length (height) of essentially zero.  There is no further discussion regarding the length of the flow path extending from the apertures 29 to the annular outlet 32 in the specification.
	Claims 8, 9, 12-14, 16, 18, and 21 are further rejected because they depend from a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 8, 9, 12-14, 16, 18, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the new limitation “the vapour lock means comprising a downwardly disposed outlet whose cross-sectional flow area is: … less than 5% of the area swept by the corresponding agitator” (at lines 12-20) renders the claim indefinite because the limitation attempts to claim a cross-sectional flow area of the downwardly disposed outlet in relation to an agitator that is variable and of unspecified dimensions.  It is noted that an “area swept by the corresponding agitation”, or any relationship of such area to a cross-sectional flow area of the outlet, is not defined or mentioned in the specification.
Regarding claim 21, the limitation, “the said outlet… having a cross-sectional flow area larger than the cross-sectional flow area of the free end of the pipe, to reduce wear and avoid combustion” (at lines 3-5) renders the claim indefinite because the limitation appears to be redundant (see claim 1, at lines 12-16, which essentially recites the same limitation), and the relationship between “a cross-sectional flow area” and the previously set forth cross-sectional flow area is unclear. 
Regarding claim 22, the recitation of “the length of the annular outlet” (at line 3) is unclear because the outlet is simply an opening, which would be characterized by a length (or height) of essentially zero.  See, e.g., Applicant’s FIG. 10, with annular outlet 32.
 Claims 8, 9, 12-14, 16, and 18 are further rejected because they depend from a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schutte et al. (US 5,006,283).
Regarding claim 1, Schutte et al. discloses a sparge 13 (see FIG. 1, 2, 4) comprising:
a pipe (i.e., a pipe having lateral 14 and vertical 15 conduit portions and a gas outlet 16) with its free end disposable within slurry (i.e., within slurry to be contained in a vessel 10; see column 1, lines 7-11) and proximate an agitator (i.e., a mixing impeller 11) during its use; and
vapor lock means located about the free end of the pipe (i.e., a cover/cap 18, formed by a top plate 22 and an annular side wall having a bottom rim 26), the vapor lock means comprising a downwardly disposed outlet (i.e., via an opening defined at the bottom rim 26 of the cover/cap 18), wherein the cross-sectional flow area of the downwardly disposed outlet is larger than the cross-sectional flow area of the free end of the pipe (i.e., as defined by the diameter (DP) of the gas outlet 16), such that the cross-sectional area of the path of fluid flow through the pipe 14,15,16 and the vapor lock means 18 increases in the direction of fluid flow.
The “vapor lock means” is no longer being interpreted under 35 U.S.C. 112(f) because the claim was amended in a manner such that the “means” is now modified by sufficient structure (i.e., the vapor lock means comprises “a downwardly disposed outlet” of specific cross-sectional flow area) for performing the vapor lock function.
It is noted that the claimed invention is merely directed to “a sparge” (see preamble).  Therefore, the recitations with respect to the intended use of the sparge: “for use in a slurry of mineral bearing particles contained within a high-pressure vessel… operable at elevated temperature and elevated pressure, … operable with high-energy agitators for creating the slurry within the high pressure vessel, … operable for injecting reagent fluids into the slurry” (at lines 1-5); “… operable to inject the reagent fluids into the slurry to reduce reaction times and to control process parameters for extracting valuable minerals from the particles” (at lines 9-11); “… to reduce the flow rate of the reagent fluids… to reduce wear and to avoid combustion” (at lines 14-16); and “… to avoid backflow of the slurry into the free end of the pipe during conditions of low or no fluid flow through the said pipe and due to turbulence of the slurry caused by the operation of the agitators” (at lines 17-20) do not impart further patentable weight to the claim.  See MPEP §§ 2114, 2115.
Furthermore, since the “high-pressure vessel” and its “high energy agitators” are not considered elements of the claimed invention, the limitation of a particular relationship between the cross-sectional flow area of the downwardly disposed outlet of the vapor lock means and a sweep area of an intended agitator (i.e., a cross-sectional flow area that is “less than 5% of the area swept by the corresponding agitator”) is considered a recitation of intended use that does not impart further patentable weight to the claim.
The sparge of Schutte et al. meets the structural limitations of the claim and, therefore, the sparge would be capable of performing the intended use as claimed.  
Schutte et al. further discloses that the sparge has specific utility for introducing pressurized gases into vessels containing slurry to be mixed by an agitator (see column 1, lines 7-14).  Also, the relative dimensions in the presented embodiments are merely illustrative of a typical application, and “… the dimensions will vary depending upon pressure conditions in the vessel and the type of impeller used,” (see column 4, lines 1-14).  The vapor lock means of the sparge would also be capable of avoiding a backflow of slurry into the free end of the pipe during conditions of low or no fluid flow through the pipe (i.e., the cover/cap 18 structure covers the gas outlet 16 to prevent gravity flow of slurry into the pipe from above, and the cover/cap 18 structure is able to trap a sufficient volume of gas under the cover/cap, and thereby inherently prevent the backflow of slurry into the pipe via its gas outlet 16 during low or no flow conditions; see column 2, lines 6-26; column 3, lines 26-47).  Furthermore, by virtue of the increase in cross-sectional area of the downwardly disposed outlet relative to the cross-sectional area of the pipe in the direction of the fluid flow, the flow rate (velocity) of a fluid entering into the vessel during use will be reduced.
Regarding claim 9, Schutte et al. (see FIG. 1, 2, 4) discloses that the vapor lock means 18 is attached to the pipe 14,15 (i.e., by means of brackets or spiders 30).
	Regarding claim 16, Schutte et al. discloses that the length of the pipe 14,15 is significantly greater than its diameter (see Figures), such that, in use, greater than about 300% of its external diameter is locatable within a vessel 10.  It is noted that the limitation “locatable within the high-pressure vessel” indicates an intended use of the sparge, and the “high-pressure vessel” is not considered an element of the claimed invention.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schutte et al. (US 5,006,283) in further view of Fraser (CA 2576762).
Regarding claims 13 and 14, Schutte et al. fails to disclose a protective coating applied to the entire wetted surface of the pipe and the vapor lock means, wherein the protective coating is selected from the claimed materials.
	Fraser et al. (see FIG. 1, 2(a)-(c)) discloses a sparge (i.e., a sparger 10) comprising a pipe (i.e., a substrate tube 30 for delivering a reagent, such as oxygen) with its free end disposable within a vessel (i.e., within the interior 20 of a reactor vessel) used for processing slurry (see paragraph [0017]).  Specifically, Fraser et al. discloses that the sparge 10 comprises a protecting coating (i.e., corrosion resistant layer 32 including an exterior lining 40 and an interior lining 41 comprising a corrosion resistant material, see paragraph [0018]) applied to the entire wetted surface of the pipe 30, wherein the coating comprises a sheath outer layer and a cladding with a material dissimilar to that of the pipe 30 (see paragraphs [0029], [0035], [0036]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply a protective coating to the entire wetted surface of the pipe in the sparge of Schutte et al. because the protective coating would protect the material of the pipe against corrosion when subjected to a corrosive environment in the vessel, as taught by Fraser (see paragraph [0006]).  
While Fraser et al. does not disclose that a protective coating is also applied to a vapor lock means, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to further apply a protective coating to the entire wetted surface of the vapor lock means in the sparge of Schutte et al. because the vapor lock means would be exposed to the same corrosive environment as the pipe in a vessel during use.
Regarding claim 18, Schutte et al. fails to disclose that the pipe has a thickness of the wall that is greater than about 10% of the external radial dimension of the pipe.
However, it would have been an obvious matter of design choice for one of ordinary skill in the art before the effective filing date of the claimed invention to select a suitable thickness for constructing the wall of the pipe in the sparge of Schutte et al. because Applicant has not disclosed that having such thickness for the wall provides an advantage, is used for a particular purpose, or solves a stated problem.  In fact, Applicant’s specification (see page 8, lines 8-10) suggests that a suitable pipe may comprise a wall thickness that is either “relatively thick” or “relatively thin”, depending on desired application.  One of ordinary skill in the art would have further expected Applicant’s invention to perform equally well in the function of feeding a fluid into a vessel using a pipe having other wall thicknesses.  
Fraser et al. (see FIG. 1, 2(a)-(c)) further discloses a sparge (i.e., sparger 10) comprising a pipe (i.e., a substrate tube 30 for delivering a reagent, such as oxygen) with its free end disposable within a vessel (i.e., within the interior 20 of a reactor vessel) used for processing slurry (see paragraph [0017]).  Specifically, Fraser et al. discloses that the minimum wall thickness of the pipe 30 may be determined from classical stress analysis, such that the primary membrane stress (circumferential or hoop stress) is less than 70% of the yield stress of the selected substrate material or the allowable working stress permitted by Code for the selected substrate material (see paragraph [0037]).  
Therefore, the specific wall thickness of the pipe is not considered to confer patentability to the claim because the precise wall thickness would have been considered a result effective variable by one of ordinary skill in the art.  Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to routinely optimize the wall thickness of the pipe in the sparge of Schutte et al. for a given material of construction, in order to meet at least the minimum stress requirements as determined by classical stress analysis or required by Code.
Response to Arguments
Applicant's arguments filed on February 26, 2022 have been fully considered.
With respect to the prior art to Schutte et al., Applicant (at page 12), in summary, argues that Schutte et al. fails to disclose conditions of high pressure and high temperature, the agitation of a slurry of mineral bearing particles specifically, and the issue of particles and autoclave refractory brick fragments falling into the sparge pipe.
However, Applicant’s arguments are not considered persuasive because recitations of intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  Because the sparge structure of Schutte et al. is the same as the instantly claimed sparge structure, the sparge of Schutte et al. would be able to perform the intended use.  See MPEP §§ 2114, 2115.
Furthermore, one of ordinary skill in the art would have expected the sparge of Schutte et al. to perform satisfactorily under Applicant’s argued process conditions given that the sparge has specific utility for introducing pressurized gases into vessels which contain a slurry to be mixed by an agitator (see column 1, lines 7-14).  Schutte et al. further suggests that the sparge would perform satisfactorily under elevated pressures since the selected dimensions of the sparge can be adapted to the intended pressure conditions in a vessel and the type of impeller to be used (see column 4, lines 1-14).  Also, one of ordinary skill in the art would not have expected particles or solid fragments to fall by gravity into the sparge pipe of Schutte et al. given that the gas outlet 16 at the free end of the sparge pipe is protected by the cap 18, and the gas outlet 16 is located above the annular outlet at the bottom of the cap 18.
Applicant (at paragraph bridging pages 12-13) further argues,
“Since the cap 18 of Schutte does contain a charge of gas it is not actually a vapour lock means, to the extent that it does not actually prevent the backflow of the contents of the vessel 10 into the pipe 15. This is apparent because of the provision of the turning cone 28 on the underside of the cap 18 above the outlet 16 of the pipe 15 to stop “build up of scale or slime on the inside surfaces of the cap and the pipe outlet which might foul the sparge and reduce gas flow” (column 3 line 30).”
	The Office respectfully disagrees.  As described by Applicant (see specification at page 11, lines 9-15), 
“The vapour lock is created when the flow of sparge fluids out of the outlet 32 ceases.  Under such conditions the pressure of the fluids within the sparge pipe 22 are the same as the pressure of the fluids within the autoclave 26.  Accordingly, there can be no fluid flow back into the sparge pipe 22.  Also, there can be no flow of particles under the force of gravity since the apertures 29 are above the annular outlet 32.”
Referring to FIG. 2 of Schutte et al., in the event that the flow of gas through the pipe 14,15 is stopped, the pressure of the gas within the pipe 14,15 will be the same as the pressure of the gas within the vessel 10, i.e., at the same pressure as the gas that is trapped underneath the cap 18.  Furthermore, there would be no flow of particles under the force of gravity into the opening 16 of the pipe 14,15 because the opening 16 is situated above the annular outlet (i.e., the gas outlet 16 is located above the bottom rim of the cap 18 by an “overlap setting”, which creates a sufficient volume of the trapped gas, see column 3, lines 37-47).  One of ordinary skill in the art would recognize that, under the appropriate operating conditions, the structure of the Schutte et al. sparge would inherently enable a “vapor lock” to be created.
Applicant (at pages 14-15) further argues, in summary, that Schutte et al. fails to disclose the newly claimed feature of, “the vapor lock means comprising a downwardly disposed outlet whose cross-sectional flow area is: … less than 5% of the area swept by the corresponding agitator, to avoid backflow of the slurry into the free end of the pipe during conditions of low or no fluid flow through the said pipe and due to turbulence of the slurry caused by operation of the agitators” (at claim 1, lines 12-20).
The Office agrees that Schutte et al. does not disclose this feature.  However, the sparge of Schutte et al. nevertheless meets the claims.  Note that the claimed invention is merely directed to “a sparge”, with a recitation of intended use for use in a high-pressure vessel with high energy agitators (see preamble of claim 1).  Since the high-pressure vessel and its high energy agitators are not considered elements of the claimed invention, the limitation of a particular relationship between the cross-sectional flow area of the downwardly disposed outlet and a sweep area of an intended agitator (i.e., a cross-sectional flow area that is “less than 5% of the area swept by the corresponding agitator”) is considered as a recitation of intended use that does not impart further patentable weight to the claim.
Applicant also argues that the claimed relationship between the cross-sectional flow area of the downwardly disposed outlet and the sweep area of the corresponding agitator is not merely a design choice, but critical to the invention.
However, Applicant’s argument is not found persuasive because there is no mention of an agitator sweep area in the specification or any relationship between the cross-sectional flow area of the downwardly disposed outlet and the agitator sweep area.  Therefore, the attribution and criticality of such area ratio to producing the desired effects would not be supported by the disclosure.
In addition, Applicant’s argument is not found persuasive because the proportions of the features shown in the drawings cannot be considered the actual proportions of these features when there is no indication that the drawings were drawn to scale.  See MPEP §2125.  
Even if Applicant’s reliance on the drawing proportions were proper, the drawings would not support the full range of the claimed cross-sectional flow areas of “less than 5% of the area swept by the corresponding agitator” given that the ratio calculated directly from the drawing measurements (at least in the case of FIG. 13) was merely a specific value of 1.2%.
	Applicant’s arguments (at pages 16-17) with respect to the rejection of claims 1-8, 15, and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Forschner et al. (US 5,904,423) have been carefully considered.
	In Forschner et al. (see FIG. 1-2), the vapor lock means corresponds to a hub 12 with an attached support disk 14 defining a gas cavity 36, which is disposed about the free end of a pipe 28, wherein the vapor lock means forms the agitator 10 itself.  Forschner et al. fails to disclose or adequately suggest that the sparge is capable of an intended use in which the vapor lock means is less than 5% of the swept area of a corresponding agitator.  Therefore, the rejection has been withdrawn.
Applicant’s arguments (at pages 17-18) with respect to the rejection of claims 1-6, 8, 12, 15 and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Hori (US 3,802,674) have been carefully considered.
	In Hori (see FIG. 3-5), the vapor lock means corresponds to a revolving cylinder 2 disposed about the free end of a pipe 7, wherein a downwardly disposed outlet is defined at the bottom of the cylinder 2.  Hori, however, does not disclose or adequately suggest a cross-sectional flow area of the downwardly disposed outlet configured to be larger than a cross-sectional flow area of the free end of the pipe.  Therefore, the rejection has been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
* * *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/
Primary Examiner, Art Unit 1774